Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145329-32                                                                                            Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145329-32
                                                                    COA: 309665; 309666; 309667;
                                                                          309668
                                                                    Macomb CC: 2010-002609-FC;
  JOHNNY SYLVESTER CLAUSELL,                                                     2010-002610-FC;
           Defendant-Appellant.                                                  2010-002611-FH;
                                                                                 2010-002612-FC

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 29, 2012 orders
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
         p1015                                                                 Clerk